1    NICOLA T. HANNA
     United States Attorney
2    THOMAS D. COKER                                                        JS-6
     Assistant United States Attorney
3    Chief, Tax Division
     ROBERT F. CONTE
4    Assistant United States Attorney
     California Bar Number 157582
5          Federal Building, Suite 7211
           300 North Los Angeles Street
6          Los Angeles, California 90012
           Telephone: (213) 894-6607
7          Facsimile: (213) 894-0115
           E-mail: robert.conte@usdoj.gov
8    Attorneys for United States of America
9
                              UNITED STATES DISTRICT COURT
10
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
                                      WESTERN DIVISION
12
13
     UNITED STATES OF AMERICA,                   Case No. 2:19-cv-04874-CAS(AFMx)
14
                         Plaintiff,              [Proposed] FINAL ORDER AND
15                                               JUDGMENT PERMANENTLY
                         v.                      ENJOINING OSCAR D. ALCERRO,
16                                               JR.
     OSCAR D. ALCERRO, JR.,
17
                         Defendant.
18
19
           As stated by the parties in the Stipulation for Entry of Final Order and Judgment,
20
           1.     Plaintiff, United States of America, commenced this civil action by filing
21
     the United States’ “Complaint To Enjoin Defendant From (1) Preparing and Filing Tax
22
     Returns, Or Aiding And Assisting In The Preparation and Filing Of Tax Returns, Or (2)
23
     Representing Clients Before Internal Revenue Service.”
24
           2.     Defendant, OSCAR D. ALCERRO, JR., admits the allegations of the
25
     Complaint, consents to entry of a Final Order and Judgment of permanent injunction
26
     without further notice, waives the entry of findings of fact and conclusions of law, and
27
     waives any right he may have to appeal.
28

                                          -1-
1          3.      The Court has jurisdiction over this action pursuant to 26 U.S.C. §§ 7401,
2    7402(a), and 7407, and 28 U.S.C. §§ 1340 and 1345.
3          NOW, THEREFORE, in accordance with the parties’ stipulation described above,
4    it is ORDERED, ADJUDGED and DECREED that
5          4.      OSCAR D. ALCERRO, JR., is permanently enjoined from:
6               a. Preparing and filing federal income tax returns and federal payroll tax
7                  returns (acting as a tax return preparer within the meaning of Section
8                  7701(a)(36) of the Internal Revenue Code);
9               b. Taking any action in furtherance of aiding, assisting, advising, preparing,
10                 and filing for compensation tax returns of third-party taxpayers; or
11              c. Representing taxpayers before the Internal Revenue Service.
12         5.      OSCAR D. ALCERRO, JR., is permitted to prepare and file federal tax
13   returns for himself and his legal spouse.
14         6.      This Court shall retain jurisdiction for the purpose of implementing and
15   enforcing the Final Order and Judgment.
16         IT IS SO ORDERED.
17   Dated: June 6, 2019                       __
18                                             CHRISTINA A. SNYDER
                                               UNITED STATES DISTRICT JUDGE
19
20   Respectfully submitted,
21
     NICOLA T. HANNA
22   United States Attorney
23   THOMAS D. COKER
     Assistant United States Attorney
24   Chief, Tax Division
25          /s/ Robert F. Conte
     ROBERT F. CONTE
26
     Assistant United States Attorney
27
28   Attorneys for United States of America

                                              -2-
